DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 was filed after the mailing date of the Non-Final Office Action on 09/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 8-10, 12-14, 16-18, 20-22, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, 12-14, 16-18, 20-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. US 2017/0214518 in view of Luo et al. US 2014/0198749 in view of Han et al. US 2012/0063405.
Consider claim 1, Oh discloses A method comprising: 
transmitting, via radio communication, one or more reference signals for compensation for phase noise (see FIG. 6-7A and ¶ [0050] and [0053], wherein the transmitter transmits the time-domain reference signals (TRS) for correcting phase error), wherein the one or more reference signals are in-band signals within a channel (see FIG. 1 and ¶ [0038-0039], wherein the TRSs are positioned in the center of the bandwidth i.e. in-band signals); and 
mapping the one or more reference signals to selected radio resources in the channel for transmission of the one or more reference signals (see FIG. 1-2 and 6, ¶ [0040] and [0050], wherein the TRS are mapped to the determined resources).
However Oh does not explicitly disclose wherein an amount of the selected radio resources depends at least on information about a modulation and coding scheme used for the transmission; and wherein the selected radio resources comprise a pre-defined pattern of radio resources in the channel, and wherein the pre-defined pattern of radio resources in the channel is dependent on the modulation and coding scheme.
 Luo teaches wherein an amount of the selected radio resources depends at least on information about a modulation and coding scheme used for the transmission (see ¶ [0055], wherein the amount of resource elements for reference signals are depending on the modulation orders). Luo further discloses improving spectral efficiency, lowering costs, improving services, and making use of new spectrum (see ¶ [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Oh, and to include wherein an amount of the selected radio resources depends at least on information about a modulation and coding scheme used for the transmission, as taught by Luo for the purpose of improving spectral efficiency, lowering costs, improving services, and making use of new spectrum, as discussed by Luo (see ¶ [0006]).
However, Oh and Luo do not explicitly disclose wherein the selected radio resources comprise a pre-defined pattern of radio resources in the channel, and wherein the pre-defined pattern of radio resources in the channel is dependent on the modulation and coding scheme. Han teaches wherein the selected radio resources comprise a pre-defined pattern of radio resources in the channel, and wherein the pre-defined pattern of radio resources in the channel is dependent on the modulation and coding scheme (see FIG. 2 and ¶ [0016] and [0146], wherein the predetermined reference signal is transmitted at predetermined position i.e. pattern, in an RB for channel estimation, and with the higher order modulation and coding scheme, the eNB notifies of the multiplexing pattern). Han further discloses improving capacity by reducing the resource amount occupied by the UEs having good channel quality, as discussed by Han (see ¶ [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Oh and Luo, and to include wherein the selected radio resources comprise a pre-defined pattern of radio resources in the channel, and wherein the pre-defined pattern of radio resources in the channel is dependent on the modulation and coding scheme, as taught by Han for the purpose of improving capacity by reducing the resource amount occupied by the UEs having good channel quality, as discussed by Han (see ¶ [0047]).

Consider claim 5, Oh discloses A method comprising: 
receiving, via radio communication, one or more reference signals for compensation for phase noise (see FIG. 7A and ¶ [0053], wherein the receiver receives time-domain reference signal TRS for correcting phase error), wherein the one or more reference signals are in-band signals within a channel (see FIG. 1 and ¶ [0038-0039], wherein the TRSs are positioned in the center of the bandwidth i.e. in-band signals), and mapping the one or more reference signals to selected radio resources in the channel for reception of the one or more reference signals (see FIG. 1-2 and 6, ¶ [0040] and [0050], wherein the TRS are mapped to the determined resources); and 
using the one or more reference signals to compensate for phase noise (see FIG. 7A and ¶ [0053], wherein the receiver correct the phase error using the TRS).
However Oh does not explicitly disclose receiving information about a modulation and coding scheme to be used, wherein an amount of the selected radio resources depends at least on the information about the modulation and coding scheme used for reception; and wherein the selected radio resources comprise a pre-defined pattern of radio resources in the channel, and wherein the pre-defined pattern of radio resources in the channel is dependent on the modulation and coding scheme. 
Luo teaches receiving information about a modulation and coding scheme to be used, wherein an amount of the selected radio resources depends at least on the information about the modulation and coding scheme used for reception (see ¶ [0055-0056], wherein the reference signal is received with properties associated, in which the properties associated carry information about the amount of resource elements are depending on the modulation orders). Luo further discloses improving spectral efficiency, lowering costs, improving services, and making use of new spectrum (see ¶ [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Oh, and to include receiving information about a modulation and coding scheme to be used, wherein an amount of the selected radio resources depends at least on the information about the modulation and coding scheme used for reception, as taught by Luo for the purpose of improving spectral efficiency, lowering costs, improving services, and making use of new spectrum, as discussed by Luo (see ¶ [0006]).
However, Oh and Luo do not explicitly disclose wherein the selected radio resources comprise a pre-defined pattern of radio resources in the channel, and wherein the pre-defined pattern of radio resources in the channel is dependent on the modulation and coding scheme. Han teaches wherein the selected radio resources comprise a pre-defined pattern of radio resources in the channel, and wherein the pre-defined pattern of radio resources in the channel is dependent on the modulation and coding scheme (see FIG. 2 and ¶ [0016] and [0146], wherein the predetermined reference signal is transmitted at predetermined position i.e. pattern, in an RB for channel estimation, and with the higher order modulation and coding scheme, the eNB notifies of the multiplexing pattern). Han further discloses improving capacity by reducing the resource amount occupied by the UEs having good channel quality, as discussed by Han (see ¶ [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Oh and Luo, and to include wherein the selected radio resources comprise a pre-defined pattern of radio resources in the channel, and wherein the pre-defined pattern of radio resources in the channel is dependent on the modulation and coding scheme, as taught by Han for the purpose of improving capacity by reducing the resource amount occupied by the UEs having good channel quality, as discussed by Han (see ¶ [0047]).


Claims 9 and 17 are rejected on the same ground as for claim 1 because of similar scope.

Claims 13 and 21 are rejected on the same ground as for claim 5 because of similar scope.

Consider claims 2, 10, and 18, Luo discloses wherein said channel comprises a physical uplink shared channel (see ¶ [0035]).

Consider claims 4, 8, 12, 16, 20, and 24, Oh discloses wherein the selected radio resources are non-contiguous in frequency (see FIG. 2 and ¶ [0040]). 

Consider claims 6, 14, and 22, Luo discloses wherein said channel comprises a physical downlink shared channel (see ¶ [0033]).

Allowable Subject Matter
Claims 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633